Case 1:18-CV-OO73_3-PGG Document 6__3___ _ Filed 03/05/19 Page 1 of 8

 

 

________ __ _ __EXHIBIT __A

y ,. '. .__._ l ¢_ __ _,4…__,__ …… w

Case 1:18-CV-OO733-PGG Document 63 Filed 03/05/19 Page 2 of 8

UNITED STATES DISTRICT COURT
SOUTHERN BISTRICT ()F NEW YORK

 

XL SPECIALTY INSURANCE COMPANY,
Civil Action No.: l:lS-cV-OO733

Plaintiff,
- DECLARATION OF HILLARY N.
v. § LADov IN SUPPoRT oF
f MOTI()N FOR SUMMARY
PRESTIGE FRAGRANCES, INC., JUDGMENT
Defendant.

 

PRESTIGE FRAGRANCES, INC.,
Counterclaim-Piaintiff,
v.
' 'X"L'isP-EC'I'A'L'TY"iNsURANoEHCoi\/iPANY,'

Counterclairn-Defendant.

 

I, Hillary N. Ladov, Esquire, hereby declare as follows:

1. l am an attorney With the law firm of Goidberg Segal]a LLP and arn counsel for
XL Speciaity Insurance Company (“XL”) in this action.

2. Attached as Exhibit 1 is a true and correct copy of XL’s Amended Complaint in
this action (ECF No. 47).

3. Attached as Exhibit 2 is a true and correct copy of Prestige Fragrances, Inc.’s
Third Amended Answer and Counterclaim in this action (ECF No. 48).

4. Attached as Exhibit 3 is a true and correct copy of selected pages of the transcript

of the Deposition of Rao Sunl<ara.

Case 1:18-cV-OO733-PGG Document 63 Filed 03/05/19 Page 3 of 8

5. Attached as Exhibit 4 is a true and correct copy of correspondence from Ken
Bonarno of Frenkel & Cornpany (“Frenkel”), to XL dated July 10, 2017 (“7/ 10/17
Correspondcnce”).

6. Attached as Exhibit 5 is a true and correct copy of correspondence from XL to
Prestige dated January 26, 2018 (“1/26/ 18 Correspondence”).

7. Attached as Exhibit 6 is a true and correct copy of correspondence from XL to
Prestige dated February 6, 2018 (“2/6/1 8 Correspondence”).

8, Attached as Exhibit 7 is a true and correct copy of a summary of Prestige’s
business records reflecting purchases of inventory from January 1, 2017 to June 30, 2017,
including documents identified by the following numbers:

"`RS00`0`50631"5"; `R80005063'1'1';""R30005'06'3'l'2;' "'R30005063'17;
RS0005063l3‘, R8000492095; RS000504735; RS{}00521732;
R800052l710; R300052l733; RS000521711; R8000521752',
R8000521734; RS000521753; RS000521755; R8000521712;
RS000521756‘, R80005211713; RS000521714; RS000521735;
R8000521715; RS(}00521736; RS000521757; R5000521716;
RS000521758; R8000521737; R300052l759; R8000521738;
R80005217l7', RS000521760; RS000521761; R8000521739;
R8000521740; R800052l7l9; RS000521762; R80001720;
RS000521764; RS000521721; R8000521741; RS000491486;
R3000521673', PF00002473; R8000521723', R30005217;
R8000521766; RS000506313; RS000521767; R800052l725;
R8000521768; R3000521742; R300052l726; RS00052I769',
RS000521743; R8000521770; RS000491489; R8000521728',
R8000521745; R8000521729; RS000521746; RS000521730;
R800052l771; RS000521731; R8000521747; RS000521748;
RS000520004; R5000492093; R8000491777; R800049l478;
R8000519267; R800049l488; RS000520005; R8000521710;
R8000520007; R8000492094; R3000491484; R8000491487;
R800049l489; R8000491485; R8000492096; R8000491482',
XLVPF005177; XLVPF005200; XLVPF005218; XLVPF005219

(“Surnmary of Purchases”).

 

 

 

l

Case 1:18-cV-OO733-PGG Document 63 Filed 03/05/19 Page 4 of 8

9. Attached as Exhibit 8 is a true and correct copy of a summary of Prestige’s
business records reflecting the inventory Prestige claims Was stolen the July 4, 2017 theft at its

Warehouse, including documents identified by the following numbers:

R8000506315', R80005063ll', RS000506312', R80005063l7;
R80005063l3', R8000492095; RS000504735; RS000521732;
R8000521710; RS000521733; R8000521711; RS000521752;
R8000521734; R8000521753; R800052l755; R800052l712;
R8000521756; R300052117l3; RS000521714; RS000521735',
R8000521715; R8000521736; R8000521757; R8000521716;
R8000521758', R8000521737; R3000521759; RS{}00521738;
RS000521717; RSOO0521760; RS000521761; RS000521'739;
RS000521740', RS000521719; R8000521762', R30001720;
R300052l764; R8000521721; R8000521741', R8000491486;
R8000521673; PF00002473; R8000521723; R30005217;
RS000521766; R8000506313; RS00052176'7; RS000521725;
RS000521768; RS000521742; R8000521726; R3000521769;
R3000521743; R800052l770', R800049l489;, RS0005217'28;

RS000521771; R8000521731; RS()00521747; RS000521748;
R3000520004; R8000492093; RS000491777; R8000491478;
R8000519267; R8000491488; R8000520005; RS000521710;
R8000520007; RS_000492094; RS000491484; R8000491487;
RS000491489; RS000491485; R8000492096', R8000491482;
XLVPFOOSl’/"F; XLVPF005200; XLVPF005218; XLVPF005219
(“Surnmary of Claimed Inventory”).
10. Attached as Exhibit 9 is a true and correct copy of the XL Marine Cargo Policy
bearing policy number UM00031200MA14A (“2014 Policy”).
ll. Attached as Exhibit 10 is a true and correct copy of the XL Marine Cargo Policy
bearing policy number UM00031200MA15A (“2015 Policy”).
12. Attached as Exhibit 11 is a true and correct copy of the XL l\/larine Cargo Policy
bearing policy number UM00031200MA16A (“2016 Policy”).

13. Attached as Exhibit 12 is a true and correct copy of selected pages of the

transcript of the Deposition of Stephen Lauria.

..7:; ¢¢¢¢¢ ! _. 7! 7_ __ 7. . 7 § ._ 77._7 ._ . . j 7 _.

 

Case 1:18-cV-OO733-PGG Document 63 Filed 03/05/19 wage b of 8

14. Attached as Exhibit 13 is a true and correct copy of the Expert Report of Stephen
W. Connor (“Connor Report”).

15. Attached as Exhibit 14 is a true and correct copy of selected pages of the
transcript of the Deposition of Torn Votinelli.

16. Attached as E.Xhibit 15 are true and correct copies of documents evidencing
Prestige’s marine cargo loss claim to Indernnity Insurance Company of North America
(“Indenmity”) resulting from the 2010 Loss and payment of the claim by lndemnity (“2010 Loss
Inventory Claim”).

17. Attached as Exhibit 16 are true and correct copies of documents evidencing

Prestige’s property damage and business interruption claim to Hartford Insurance Company of

`the"Midvve§t""`(“Ha`rt`ford”) resulting `fror`n 'the'20'10 boss "'an'd payme'nt"'of'the"c'l'airn'by 'Hartf'ord' "

(“2010 Loss Property Claim”).

18. Attached as Exhibit 17 are true and correct copies of documents evidencing
Prestige’s cargo claim to AGCS Marine Insurance Cornpany (“AGCS”) resulting from the 2012
Loss and payment of the claim by AGCS (“2012 Loss Claim”).

19. Attached as Exhibit 18 are true and correct copies of documents evidencing
Prestige’s cargo claim to AGCS resulting from the 2013 Loss and payment of the claim by
AGCS (“2013 Loss Claim”).

20. Attached as Exhibit 19 is a true and correct copy oi" pages from the Website of
Frenkel (“Frenkel Website”) accessed on August 19, 2018.

21. Attached as Exhibit 20 is a true and correct copy of correspondence from Frani<
Doria (“Doria”) to Rao Sunkara (“Sunkara”) dated September 5, 2014 (“9/5/ 14 Correspondence

Frenkei to Prestige”).

 

 

 

case 1:18-cV-OO733-PGG Document 63 Filed 03/05/19 |-"age 6 of 8

22. Attached as Exhibit 21 is a true and correct copy of correspondence from Tom
Votinelli (“Votineili) to Navigators Management Cornpany dated Septernber 5, 2014 (“9/5/ 14
Correspondence Frenkel to Navigators”).

23. Attached as Exhibit 22 is a true and correct copy of correspondence from
Votinelli to Angela Nolan (“Noian”) of XL dated September 5, 2014 (“9/5/ 14 Submission”).

24. Attached as Exhibit 23 is a true and correct copy of the Insurance Producer
Agreement between XL and Frenkel (“lnsurance Producer Agreernent”).

25. Attached as Exhibit 24 is a true and correct copy of selected pages of the
transcript of the Deposition of Andrevv D’Alessio.

26. Attached as Exhibit 25 is a true and correct copy of correspondence from Nclan

27. Attached as EXhibit 26 is a true and correct copy of the Marine Cargo Quote for
Prestige that X_L provided to Frenkel on September 9, 2014 (“2014 Quote”).

28. Attached as Exhibit 27 is a true and correct copy of correspondence from
Votinelli to Nolan dated September 11, 2014 (“9/ 1 1/14 Request to Bind”).

29. Attached as Exhibit 28 is a true and correct copy of correspondence from Nolan
to Votinelli dated Septernber 11, 2014 (“9/ l 1/ 14 Response to Request to Bind”).

30. Attached as Exhibit 29 is a true and correct copy of correspondence from
Votinelli to Nolan_dated Septemher 11, 2014 {“9/ l 1/ 14 Votinelli Response to Nolan”).

31. Attached as Exhibit 30 is a true and correct copy of the Undervvriting Rationale

for the 2014 Policy (“2014 Undervvriting Rationale”).

 

case 1:18-cV-OO733-PGG Document 63 Filed 03/05/19 Page 7 of 8

32. Attached as Exhibit 31 is a true and correct copy of correspondence from
Votinelli to Lauria and Doria dated September ll, 2014 (“9/ 1 1/ 14 lnternal Frenl<el
Correspondence”).

33. Attached as Exhibit 32 is a true and correct copy of correspondence from Lauria
to Suni<ara dated September 12, 2014 (“9/12/£4 Correspondence”).

34. Attached as EXhibit 33 is a true and correct copy of correspondence from Valerie
Brown of Aon to Prestige containing Prestige’s loss runs as of October 2013 under Prestige’s
marine cargo policies with AGCS (“Email Containing Loss Runs”).

35. Attached as Exhibit 34 is a true and correct copy of correspondence from

Votinelli to Nolan dated August 6, 2015 (“8/6/1 5 Correspondence”).

Prestige that XL provided to Frenkel on September 9, 2015 (“2015 Quote”).

37. Attached as Exhibit 36 is a true and correct copy of correspondence between
Votinelli and Nolan dated from September 9, 2015 to September 18, 20l5 (“2015 Quote
Correspondence”).

38. Attached as Exhibit 37 is a true and correct copy of the 2015 Renewal
Underwriting Rationale (“2015 Renewal Underwriting Rationale”).

39. Attached as Exhibit 38 is a true and correct copy of correspondence from
Votinelli to Sunkara dated August 1, 2016 (“8/ l/ 16 Correspondence”).

40. Attached as Exhibit 39 is a true and correct copy of correspondence between
Votinelli and Nolan dated August 9, 20i6 and August 15, 2016 (“Correspondence Regarding

2016 Renewal”).

"l " ' -""-'-'*;*--' ! :- . l

 

case 1:18-cV-OO733-PGG Document 63 Filed 03/05/19 Page 8 of 8

41. Attached as Exhibit 40 is a true and correct copy of the 2016 Renevval
Underwriting Rational (“2016 Renewal Underwriting Rationale”).

42. Attached as Exhi.bit 41 is a true and correct copy of the Marine Cargo Quote for
Prestige that XL provided to Frenl<el on August 17, 2016 (“2016 Quote”).

43, Attached as Exhibit 42 is a true and correct copy of correspondence from
D’Alessio to Votinelli dated September 7, 2016 (“9/7/ 16 Correspondence”).

44. Attached as Exhibit 43 is a true and correct copy of correspondence from
Votinelli to D’Alessio dated September 15, 2016 (“9/ 15/ 16 Correspondence”).

45. Attached as Exhibit 44 is a true and correct copy of selected pages of the

transcript of the Deposition of Allen Myers.

 

 

46. Attached as Exhibit 45"is a true 'aiid'" correct copy of `the`warehouse survey report ' """"i"

issued by Regional Report lnc. (“RRI Report”).

47. Attached as Exhibit 46 is a true and correct copy of the Rebuttal Expert Report of
Robert Medeiros (“Medeiros Report”).

48. Attached as Exhibit 47 is a true and correct copy of selected pages of the
transcript of the Deposition of Robert Medeiros.

1 declare under the penalty of perjury that the foregoing is true and correct

77 < 0
“~7”/7/ /75/ / »
Executed on: January 14, 2019 w mg ry Lch J griggch

Hillary N. La v

